DETAILED ACTION
Re Application No. 16/027699, this action responds to the RCE dated 06/04/2021.
At this point, claims 1-3 and 21-23 have been non-elected.  Claims 4-6, 8-13, 15-17, and 20 have been amended.  Claims 7, 14, and 18-19 have been cancelled.  Claims 4-6, 8-13, 15-17, and 20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Examiner notes Applicant’s amended claims dated 06/04/2021.  In view of the amendments, Examiner’s previous rejections under 35 USC § 112(b) have been rendered moot, except where noted below.
Claims 4 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Language “wherein the memory device is configured to receive the MSB data from the memory controller after the source data is generated and generate the recovered LSB data by performing the XOR operation with the MSB data received from the memory controller and the source data stored in the page buffers” (e.g. claim 4, lines 19-23).  This limitation is indefinite, for 2 reasons.  First, it is unclear which version of MSB data is being received from the memory controller.  The memory controller controls both the MSB data in the physical page, and also the MSB data in the page buffers; accordingly, the version of the MSB data provided from the memory controller could be the version from the physical page (before or after the program failure), the page buffer, or another previously undisclosed version that the memory controller has access to.  Second, regardless of which version of MSB data is used in the process, it is unclear how the process could “recover” LSB data in any meaningful way.  Under the currently amended claims, the source data is generated from LSB data in the page buffers, and this is performed in response to the commands, which is in turn in response to failure of an MSB program operation.  In other words, the “recovered” LSB data is generated from existing LSB data after the point of failure; if the two MSB values match (such as in Fig. 11 of Applicant’s specification), then since A XOR B XOR B = A, the invention has not “recovered” anything; it merely applied an operation (XOR) to LSB data, then applied that same operation (XOR) to the result, yielding the exact same version of LSB data that was already present in the buffer.  If said buffered LSB data is valid, then the result will also be valid, and if the buffered LSB data is corrupted, it will remain corrupted.  Conversely, if the MSB values do not match (for example, if they represent different versions of data, including one that is corrupted), then the resulting “recovered” LSB data will be invalid, since it will be different from the version of the LSB data in the page buffer, even if the version of the LSB in the page buffer is valid (which it should be, since it was written before the failed MSB program operation).
Claims 5-6, 8-11, 13, 15-17, and 20 are rejected as being dependent upon a rejected base claim.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 8-10, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al, Adaptive Paired Page Prebackup Scheme for MLC NAND Flash Memory (July 2014), available at https://ieeexplore.ieee.org/stamp/stamp.jsp?arnumber=6835148&tag=1 (last visited 10/14/2021) [hereinafter “Lee”]  in view of Joo (US 2012/0020153 A1).

Re claim 4, Lee discloses the following:
A memory system, comprising: a memory device including a physical page (p. 4 (# 1113), § B, ¶ 1).  The memory comprises physical pages;
wherein the memory device is configured to perform a least significant bit (LSB) program operation for programming LSB data in the physical page (p. 1 (#1110), § 1, ¶ 2-3).  The memory performs a LSB program operation before the MSB program operation;
read the LSB data programmed in the physical page, store the LSB data read from the physical page and a most significant bit (MSB) data in page buffers before performing an MSB program operation for programming the MSB data in the physical page (p. 3 (#1112), § 2; p. 4 (#1113), ¶ 1).  Data (both MSB and LSB) is written into page buffers during the write process (p. 3 (#1112), § 2).  Furthermore, while the embodiment on p. 3, § 2 discloses reusing data that was written to page buffers during the writing process (and thus can skip re-reading the LSB data from the physical memory), it also discloses how to handle the situation where the data is not present in the buffer, and thus must be retrieved; in this situation, the LSB data is retrieved from the physical memory and written to the buffer (p. 4 (#1113), ¶ 1).  In either case, the result is the same – a copy of the LSB data is safely backed up to the page buffer/backup block (page buffer) before the MSB program operation, in case it is needed for recovery;
 perform the MSB program operation; and (p. 2 (#1111), § B, ¶ 1-2).  The MSB is programmed after the LSB data has been safely backed up;
[…] transfer commands to the memory device to generate recovered LSB data in response to a fail of the MSB program operation p. 2 (#1111), § B, ¶ 1).  The LSB data can be recovered in response to a MSB failure;
wherein the memory device is configured to generate, in response to the commands, a source data by performing an XOR operation with the LSB data stored in the page buffers and […] data stored in the page buffers, remove the […] data from the page buffers and store the source data in place of the […] data in the page buffers; and wherein the memory device is configured to receive the […] data […] after the source data is generated and generate the recovered LSB data by performing the XOR operation with the […] data received […] and the source data stored in the page buffers (p. 3 (#1112), § 3; p. 4 (# 1113), § B).  This limitation is indefinite, as noted above.  Examiner interprets it to mean creating parity (source) data by XORing LSB data with other data, and then recovering LSB data by XORing the source data with the other data to recreate the LSB data.  Lee discloses creating parity data by XORing multiple different LSB data together, so that a smaller amount of parity data can be backed up instead of each of the LSB data, and then re-calculating the original LSB data using that parity data and the other non-corrupted parity paired other LSB page.  While it is not explicitly stated that the recovery uses a second XOR operation, it is well known in the art that in order to recover original data from parity data, an XOR operation is performed using the parity data and the other data used to create the parity (see e.g. Park, p. 2, ¶ 14).

As noted above, Lee discloses calculating parity (source) data using the LSB and other data, and then recreating the LSB data by performing a recovery operation using the parity data and other data.  While it does not explicitly disclose that said other data is MSB data, would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the parity calculation of Lee to calculate parity (source) data for the LSB using MSB data instead of other LSB data, because it would be a simple substitution of one known element for another to obtain predictable results.  Lee discloses a method of recovering LSB data by calculating parity (source data) by XORing LSB data with second data (other LSB data), and then recovering the LSB data by XORing parity data with the second data, and it further discloses MSB data.  The method differs from the claimed invention by using other LSB data instead of MSB data when generating parity and restoring LSB data from parity.  It is known in the art that A XOR B XOR B = A; therefore, any data value could be selected as B, and LSB XOR B XOR B would produce LSB.  Accordingly, it would be a simple substitution to choose MSB data as “B” instead of other LSB data, as it would provide the same result.  One having ordinary skill in the art could have substituted the other LSB data used in parity generation/recovery with MSB data, and the substitution would yield the predictable result of generating parity that can be used to recover corrupted LSB data.

Lee does not specifically disclose page buffers, and does not specifically mention a memory controller.
	
Joo discloses the following:
the memory device is configured to […] store the LSB data read from the physical page and a most significant bit (MSB) data in page buffers (Fig. 5, page buffers 31-33; p. 4, ¶ 47).  The page buffers are connected to the MLC memory, and configured to perform read/write operations on pages of said memory.  Said page buffers are configured to read/write LSB and MSB data to and from the memory;
a memory controller configured to transfer commands to the memory device (Fig. 5, control logic unit 560; p. 4, ¶ 47).  The control logic unit control the memory.  It both transfers commands to the memory device, and controls the data input/output circuit unit, which in turn transfers data to the memory device.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the MLC memory of Lee to include a controller, as in Joo, because it would be applying a known technique to improve a similar device in the same way.  Lee discloses a basic MLC memory, which includes a Flash Translation Layer, which is similar to a controller.  Joo discloses a similar MLC memory, which has been improved in a similar way to the claimed invention, to include a controller.  It would have been obvious to one having ordinary skill in the art to integrate the page buffers and memory controller of Joo into the MLC memory of Lee, because it would yield the predictable improvement of having dedicated hardware to control the memory.

Re claim 5, Lee and Joo disclose the system of claim 4, and Lee further discloses the following:
the memory device comprises: a memory block including the physical page (p. 1 (#1110), § 1, ¶ 1).  The pages are grouped into memory blocks;
perform the XOR operation with the LSB data and the […] data […] in response to the commands (p. 3 (#1112), § 3).  The XOR operations are performed on LSB data and other data.

Joo further comprises a control logic configured to control the page buffers to perform the […] operation with the LSB data and the MSB data stored in the page The page buffers perform read/write operations on the MLC memory cells, including accessing MSB and LSB data;

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine Lee and Joo, for the reasons noted in claim 4 above.

Re claim 6, Lee and Joo disclose the memory system of claim 5, and Lee further discloses an XOR operation (p. 3 (#1112), § 3).

Joo further discloses that the control logic includes an operation control circuit configured to control the page buffers to perform the [..] operation (Fig. 5, page buffers 31-33, control logic unit 560; p. 4, ¶ 47).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine Lee and Joo, for the reasons noted in claim 4 above.


Re claim 8, Lee and Joo disclose the system of claim 6, and Joo further discloses the following:
first latches configured to store the LSB data read from the physical page or the recovered LSB data  (p. 4, ¶ 47-48).  The page buffers contain respective latches (e.g. first latches) to store respective data.  They can store any sort of data from the memory, including read data or LSB data;
second latches configured to initially store the MSB data and then store the source data in place of the MSB data after the source data is generated; and (p. 4, ¶ 47-48).  The page buffers contain respective latches (e.g. second latches) to store respective data.  They can store any sort of data from the memory, including MSB data or source data; as buffers, they are temporary, so the MSB data can subsequently be overwritten by other data such as source data;
third latches configured to store the MSB data received from the memory controller after the source data is generated (p. 4, ¶ 47-48).  The page buffers contain respective latches (e.g. third latches) to store respective data.  They can store any sort of data from the memory, including subsequently received MSB data.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine Lee and Joo, for the reasons noted in claim 4 above.

	Re claim 9, Lee and Joo disclose the system of claim 4, and Lee further discloses […] transferring an input command, an address, the […] data and an operation command to the memory device when the MSB program operation fails (p. 4 (#1113), § B).  The MSB failure causes an LSB recovery command (input command and operation command) to be issued to the memory device.  The locations are accessed using addresses. Parity generation and recovery (the recovery process) includes transferring data necessary to recover the LSB data from parity.

It would have been an obvious simple substitution to utilize MSB data in creating parity and recovering LSB data from parity, for the reasons noted in claim 4 above.

	Joo discloses the memory controller (Fig. 5, control logic unit 560).  See claim 4 above.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine Lee and Joo, for the reasons noted in claim 4 above.

	Re claim 10, Lee and Joo disclose the system of claim 9, and Lee further discloses recovered LSB data (see claim 4 above).

Joo further discloses that the memory device outputs the […] data to the memory controller in response to an output command transferred from the memory controller (Fig. 5, control logic 560).  The control unit (memory controller) is configured to receive data between the I/O circuit unit.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine Lee and Joo, for the reasons noted in claim 4 above.

Re claim 12, Lee and Joo disclose the memory system of claim 4 above.  Accordingly, they also disclose a method of operating that memory system, as in claim 12 (see Joo, claim 1).

Re claim 17, Lee and Joo discloses the method of claim 12, and Lee further discloses that a program operation of the selected physical page is terminated when the MSB program operation passes (p. 4 (#1113), § B).  Under normal operation, data is written to MSB pages of memory, and LSB recovery is only initiated if the MSB program operation fails; accordingly, if it does not fail (i.e. succeeds), then there is no LSB recovery, and accordingly the program process moves on to a next page, and processing on the current page ends (is terminated).
	
Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Joo, further in view of Turner et al (US 2002/0136130 A1).

Re claim 11, Lee and Joo disclose the system of claim 4, and Lee further discloses when the recovered LSB data is generated (p. 3 (#1112) § 3), as well as [performing] an MSB program operation using the […] LSB data and the MSB data (p. 1 (#1110), § II(A)). The write involves writing both MSB and LSB data.

Lee and Joo do not explicitly disclose re-performing the interrupted MSB write; while it would be obvious to one having ordinary skill in the art that the purpose of recovering data is so that the failed page (MSB and LSB data) can be rewritten, in the interest of furthering compact prosecution, Examiner has provided Turner, which more clearly discloses re-performing an interrupted operation after data recovery.

Turner discloses re-performing the [write] program operation using the recovered […] data (p. 1, abstract).  When system recovery is successful (i.e. in Lee, when the LSB is recovered), the write command that was interrupted is resumed (i.e. in Lee, the interrupted MSB write) by writing the data into the location (in Lee, the LSB data and the MSB data which shares a page with LSB data).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the LSB recovery of Lee combined with Joo such that the command that failed (i.e. the MSB write of Lee) would be re-performed upon recovery, as in Turner, because it would be applying a known technique to improve a similar device in the same way.  Lee combined with Joo discloses a basic data recovery system.  Turner also discloses a data recovery system, which has been improved in a similar way to the claimed invention, to re-perform the failed command in addition to recovering other data.  It would have been obvious to one having ordinary skill in the art to integrate this re-performing of the failed command from Turner into Lee and Joo, because it would yield the predictable improvement of ensuring that the failed MSB page would be ultimately written correctly.

Re claim 20, Lee, Joo, and Turner disclose the memory system of claim 11 above.  Accordingly, they also disclose a method of operating that memory system, as in claim 20 (see Joo, claim 1).

Claims 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Joo, further in view of Walton (US 7020754 B1).

Re claim 13, Lee and Joo disclose the method of claim 12, Lee further discloses reading and writing LSB data (p. 1 (#1110), § II(A)), and Joo further discloses a memory controller (Fig. 5, control logic 560), but Lee and Joo do not specifically disclose erasing data in the memory controller.

Walton discloses storing the LSB data in the memory controller; and erasing the [write] data stored in the memory controller in response to a completion of the [write] program operation (col. 4, lines 1-29).  Data is written into the controller buffer memory (data stored in the memory controller) and kept there until the write operations are complete, at which point it can be overwritten (erased).

It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention (AIA ) to modify the LSB writing of Lee (combined with Joo) to have temporary data stored in the controller until writing is complete, because it would be applying a known technique to a known device ready for improvement to yield predictable results.  Lee (combined with Joo) discloses a basic storage that writes LSB data into physical pages, which is ready for the improvement of a controller with a temporary buffer.  Walton discloses a known technique of temporarily storing write data in the controller until writing is complete, which is applicable to the LBS data writing of Lee (combined with Joo).  One having ordinary skill in the art would have recognize that applying the temporary buffer in the controller of Walton to the LSB writing of Lee (combined with Joo) would yield the predictable result of improving write performance by buffering.

Re claim 15, Lee and Joo disclose the method of claim 12, and Lee further discloses writing MSB data (p. 1 (#1110), § II(A)).  However, it does not explicitly disclose storing write data in a memory controller.

Walton discloses that during the [write] program operation, the [write] data is stored in a memory controller (col. 4, lines 1-29).  The controller buffer memory (data stored in a memory controller) is kept there during writing; accordingly it is stored in the memory controller during writing.

It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention (AIA ) to combine Lee, Joo, and Walton, for the reasons noted in claim 13 above.

Re claim 16, Lee, Joo, and Walton disclose the method of claim 15, and Lee further discloses generating parity (source) data (p. 3 (#1112), § 3).

Walton further discloses storing the [write] data in the memory controller (col. 4, lines 1-29).  Walton discloses that temporary write data (source data) is maintained in the memory controller buffer until the write successfully completes.

It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention (AIA ) to combine Lee, Joo, and Walton, for the reasons noted in claim 13 above.

ACKNOWLEDGEMENT OF ISSUES RAISED BY THE APPLICANT

Response to Amendment

Applicant’s arguments with respect to claims 4-6, 8-13, 15-17, and 20 filed on 06/04/2021 have been fully considered, but are either not deemed persuasive, or are rendered moot in view of new grounds for rejection.

As required by M.P.E.P. § 707.07(f), a response to these arguments appears below.

ARGUMENTS CONCERNING 35 USC § 112(b) REJECTIONS
Re claims 4-6, 8-13, 15-17, and 20, Applicant argues that the amended claims are sufficient to overcome Examiner’s prior rejections under 35 USC § 112(b).  In response, Applicant’s argument has been fully considered.  Re claims 4 and 12, the claims are still rejected under 35 USC § 112(b).  Applicant has argued that the claim language is not indefinite, as the claims now specify that the logical operations are XOR operations, and thus the LSB data in the page buffer is valid and not corrupted.  In response, Applicant’s argument has been fully considered, but is not deemed persuasive.  As noted above, there is ambiguity as to which version of the MSB data is XORed with the source data to recover LSB data.  As such, if the two MSB versions are different, then this would have the effect of corrupting valid LSB data in the page buffer, since this would produce a result different than the previously valid LSB data.  Alternatively, if the MSB values are the same, then it is not “recovering” anything – the XOR functions merely reproduce the LSB data from the page buffer that was fed into it.  Under this scenario, the XOR operations do not accomplish anything – LSB XOR MSB XOR MSB = LSB, meaning that it would be logically equivalent to simply skip the XOR operations altogether and just return the LSB data from the page buffer.  Since Examiner is unable to interpret the claims in such a way that does not potentially corrupt the LSB data, and also does not render the XOR operations logically equivalent to doing nothing, the limitation is indefinite. 

Additionally, claims 5-6, 8-11, 13, 15-17, and 20 are rejected as dependent upon one of claims 4 and 12 above.  All other rejections under 35 USC § 112(b) have been rendered moot, and are accordingly withdrawn.  For more information, see Examiner’s rejections under 35 USC § 112(b) above.

ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-1]). 

Re claims 4 and 12, Applicant argues that Park and Joo fail to disclose the claimed invention, for 4 reasons.

First, Applicant argues that the features of XOR operation of MSB and LSB to create the source data occurs in response to the MSB program failure, removes the MSB/LSB data from the page buffers, and receives the MSB data from the memory controller after the source data is generated, and performing the XOR on the source data and MSB data are not taught by Park and Joo.  In response, Applicant’s argument has been fully considered, but is moot in view of new grounds for rejection, for 2 reasons.  First, as noted above, these limitations are indefinite.  As Examiner has argued above, Examiner is unable to interpret these limitations in such a way that the “recovery” yields valid data and is not completely superfluous.  Calculating the source data from LSB data after the MSB write fail ensures that the system already has the thing it is seeking to recover (valid LSB data) before it even performs the recovery functions, as opposed to calculating source data before the failure, and then deleting the original LSB data, in which case the source data could be used to recover the deleted LSB data.  Accordingly, Examiner interprets these limitations to mean that parity (source) data is calculated by XORing LSB data with other data, and then recovered after a MSB failure by XORing the parity data with the other data again.  Second, Examiner has cited new reference Lee, which creates parity data using LSB data XORed with other data (another page’s LSB data); during recovery, that parity data can be XORed again with the other LSB data to recover the necessary LSB data (p. 3 (#1112), ¶ 3).
	
	Second, Applicant argues that the invention is distinguishable from Park, in that Park requires at least 3 LSB pages to generate LSB parity, whereas the claimed invention calculates source data from one LSB and one MSB data.  In response, Applicant’s second argument has been fully considered, but is moot in view of new grounds for rejection.  Examiner has provided Lee, which discloses generating parity (source) data by XORing LSB data with other data (another page’s LSB data), and then recovering the LSB data by XORing it with the other data (p. 3 (#1112), § 3).  As noted 

	Third, Applicant argues that the LSB parity data of Park is stored in memory blocks, which wastes space, whereas in the claimed invention, the MSB data is removed from the page buffer. In response, Applicant’s third argument has been fully considered, but is moot in view of new grounds for rejection, for 2 reasons.  First, as noted above, this limitation is indefinite; it is unclear how this process could recover valid, non-superfluous data.  Second, Examiner has cited the new reference Lee, which discloses calculating parity (source) data and storing it into separate backup blocks (p. 3 (#1112), § 3).  Contrary to Applicant’s assertion, nothing in the claims suggests that memory pages cannot be considered part of a “page buffer”.  Furthermore, Applicant has only claimed removing buffered MSB data, not removing source data (parity data), so it is irrelevant whether parity data is backed up in Park or Lee.  Additionally, Lee discloses that the internal buffer is overwritten during write operations (p. 3 (#1112), § 3, ¶ 1); accordingly, any data used to calculate parity data will be overwritten (removed) once the process has moved on to the next write.

	Fourth, Applicant argues that while the LSB parity page of Park can be corrupted by programming a MSB page, the present invention does not reproduce the corrupt LSB data.  In response, Applicant’s fourth argument has been fully considered, but is moot in view of new grounds for rejection.  Lee discloses programming parity (source) data using SLC mode (p. 2 (#1111), § B, ¶ 1).  Accordingly, there is no MSB write of the parity data page, and thus no risk of corruption of the parity data.

Re claims 5-6, 8-11, 13, 15-17, and 20, Applicant argues that the claims are allowable by virtue of their dependence on claims 4 or 12, respectively.  As this is the 

All arguments by the Applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated 06/04/021.

Conclusion
Examiner contacted Attorney of record Michael Muller (69679) to requesting further explanation of the functioning of the claimed invention, and to discuss potential clarifying amendments to resolve the outstanding rejections under 35 USC § 112(b).  However, Applicant declined to make changes, and requested that Examiner issue the office action.  Applicant is encouraged to contact Examiner in order to clarify these issues.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Michael Lewin, All About XOR (p. 3) This reference provides an overview of XOR logic, including the property that B XOR (B XOR A) = A (p. 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG S GOLDSCHMIDT whose telephone number is (571)270-3489.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 5712707519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/CRAIG S GOLDSCHMIDT/Primary Examiner, Art Unit 2132